Broyles, C. J.
This was suit upon a contract for the agreed price of certain goods alleged to have been shipped by the plaintiff from Paducah, Kentucky, to C. B. Aaron at Aaron, Georgia — a iron-agency prepaid station on the Midland Railroad. > The undisputed evidence showed that the goods were never received by Aaron, but the plaintiff showed that they were delivered to the carrier at Paducah, Kentucky. Ordinarily, delivery of freight to a common carrier is in law delivery to the consignee, but this rule can be varied by agreement. McCook v. Halliburton-Myers Co., 14 Ga. App. 381 (80 S. E. 863). In the instant case the original contract is ambiguous in respect to whether the goods were to be shipped free on board at Paducah, the freight to be paid by the consignee and deducted on payment of the bill for the goods, or whether the freight was to be prepaid by the shipper. The case turned on question, and the ambiguous contract should have been submitted to the jury for construction, with appropriate instructions thereon from the court. It follows that the court erred in directing a verdict for the plaintiff.

Judgment reversed.


Luke, J., concurs. Bloodworth, J., concurs specially.